ROGERS, Circuit Judge.
Michael Chornos was injured in a two vehicle accident, in which the air bag in his 1997 Pontiac Sunfire deployed. Shortly thereafter, he received a recall notice from General Motors because of a defect “in 1996 and some 1997 Pontiac Sunfire model vehicles.” Recall Notice, J.A. at 57.
Chornos subsequently filed this lawsuit against Pontiac-GMC Division and General Motors Corporation alleging various product liability claims, including strict liability and failure to adequately warn of a defect. Due to the failure of plaintiffs counsel to produce expert reports by the court-designated deadline, the district court disallowed expert testimony on plaintiffs behalf. The district court subsequently granted the defendants’ motion for summary judgment. Chornos now appeals claiming there was sufficient evidence in the record to survive summary judgment as to his strict liability and failure to warn claims.
After reviewing the briefs and the record on appeal in this case and after hearing the appellee’s oral argument,1 we are persuaded that the district court properly granted defendants’ motion for summary judgment for the reasons stated in its opinion of February 15, 2002. Accordingly, for those reasons we AFFIRM the district court’s grant of summary judgment on behalf of the defendants.

. The Appellant’s counsel withdrew shortly before oral arguments and did not appear at oral argument.